Citation Nr: 1217848	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a wrist disability.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hydrocele.

5.  Entitlement to service connection for varicocele.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2012, the Veteran presented sworn testimony during a personal hearing in San Diego, California, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The June 2008 rating decision also denied the Veteran's claims of entitlement to a nonservice-connected pension and service connection for acute cartilage agitation.  The RO addressed these claims in a May 2009 statement of the case (SOC).  The Veteran filed a substantive appeal in June 2009; however, he specifically stated that he did not intend to appeal the issues of entitlement to nonservice-connected pension and service connection for acute cartilage agitation; an appeal as to these claims has therefore not been perfected.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2011) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, the issues of entitlement to nonservice-connected pension and service connection for acute cartilage agitation are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

The Veteran seeks service connection for a wrist disability, IBS, sleep apnea, a hydrocele, and a varicocele, which he contends were incurred during his military service.  See, e.g., the March 2012 Board hearing transcript.  In this regard, service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

At the March 2012 Board hearing, the Veteran indicated that he began receiving VA medical treatment for his claimed disabilities at a VA Medical Center in La Jolla, California, immediately following his 2006 military discharge.  See the March 2012 Board hearing transcript, pgs. 7-8.  In the May 2009 statement of the case (SOC), the RO indicated that treatment records from the San Diego VAMC dated from February 2006 to April 2009 had been reviewed.  Notably, however, a review of the Veteran's VA claims file and Virtual VA paperless file reveals only VA treatment records dating from January 2009 to April 2009.  Accordingly, any and all VA treatment records from February 2006 to present, and pertaining to the Veteran, should be obtained and associated with the VA claims file.

The Board additionally notes that a complete copy of the Veteran's service treatment records has not been obtained.  The Veteran has contended that he was treated for a left wrist injury, IBS, sleep apnea, hydrocele, and varicocele during his military service.  See the March 2012 Board hearing transcript, pgs. 5-6.  Under these circumstances, the Board believes that it is necessary to obtain a complete copy of the Veteran's service treatment records, to the extent possible.

During the course of the RO's development of the Veteran's service connection claims, inquiry was made with the NPRC and the Records Management Center.  The Veteran's service personnel records were obtained and associated with the claims file, along with his October 1998 service enlistment examination.  A formal finding of unavailability was rendered in June 2008.  However, the Veteran, through his representative, has asked that VA attempt to locate the Veteran's treatment records from Tripler Army Medical Center and the Naval Medical Center San Diego (Balboa).  See the March 2012 Board hearing transcript, pg. 18.  Accordingly, the Board finds that such inquiry should be made upon remand.

Moreover, the Veteran recently testified that he currently suffers from symptoms associated with a left wrist disability, IBS, sleep apnea, hydrocele, and varicocele.  See, e.g., the March 2012 Board hearing transcript.  Notably, the only diagnosis confirmed in the available medical evidence is that of sleep apnea in February 2009.  See the VA treatment records dated February 2009 to March 2009.  As to the claimed wrist disability, IBS, hydrocele, and varicocele, the Board observes that the Veteran is competent to testify concerning demonstrable symptomatology such as wrist pain and swelling, bowel complaints, and testicle pain and swelling.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. With regards to the Veteran's claims of service connection, the Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, supra.  The threshold for finding a link between current disability and service is low to warrant obtaining a VA examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In this case, given the standard of the regulation, an examination is therefore necessary to clarify diagnoses and to obtain a medical opinion as to nexus as to the issues on appeal.  See 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Department of the Navy, Tripler Army Medical Center, and the Naval Medical Center San Diego, and any other appropriate agency/facility to obtain the Veteran's complete service treatment records.  The AOJ should also investigate whether the Veteran served actively with any reserve unit and, if so, inquiry should be made with the specific reserve unit as to the whereabouts of the Veteran's service treatment records.  All requests and responses, positive and negative, should be associated with the VA claims file.

2.  Also, after obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of treatment for and/or evaluation that the Veteran may have received at the VA San Diego Healthcare System since February 2006.  All such available documents should be associated with the claims file.

3.  After the above-development is complete, schedule the Veteran for VA examination(s) to determine the nature, extent, and etiology of the claimed wrist disability, IBS, sleep apnea, hydrocele, and varicocele.  The claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

All pertinent pathology shown on examination should be annotated in the examination report(s).  The examiner(s) is requested to obtain a detailed history of the Veteran's symptoms during and since service.  The examiner(s) should either diagnose or rule out a wrist disability, IBS, hydrocele, and varicocele.  As to the currently diagnosed sleep apnea and any disability diagnosed upon examination as to the wrist, IBS, hydrocele, and/or varicocele, the examiner should provide an opinion as to whether it is at least as likely as not that the sleep apnea, any wrist disability, IBS, hydrocele, and/or varicocele shown on examination, is related to his active duty military service.

Complete rationale should be given for all opinions and conclusions expressed.  The examiner(s) should set forth the specific medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since military service.  

If an examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by an examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

